DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  In addition, acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 16/478,044, filed on July 15, 2019.

Oath/Declaration
Oath/Declaration as filed on July 15, 2019 is noted by the Examiner.

Drawings
The drawings are objected to because in FIG. 1 labeling is not clear as to exactly how sound absorbing layer 106 is disposed relative to fingerprint recognition module 105 and even relative to display panel 104.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
The disclosure is objected to because of the following informalities: paragraphs[0007], [0015], and [0031] recite “a portion of the lower surface of the OLED display panel not contacted the ultrasonic fingerprint recognition module is provided with the sound absorbing layer”, because it is unclear as to exactly how a portion of the lower surface of the OLED display panel is associated with the sound absorbing layer.  
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, the limitation “a portion of the lower surface of the OLED display panel not contacted the ultrasonic fingerprint recognition module is provided with the sound absorbing layer”, in eight and ninth lines of the claim is indefinite, because it is unclear as to exactly how a portion of the lower surface of the OLED display panel is associated with the sound absorbing layer.  Accordingly, any claims dependent on claims 1 or 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Choo et al., U.S. Patent Application Publication 2018/0151641 A1 (hereinafter Choo).
Regarding claim 10, Choo teaches an organic light emitting diode display panel module, comprising: a cover plate (FIG. 1, paragraph[0040] of Choo teaches the display panel 14, 15, 16, 17, and 19 may be, but is not limited to, a flexible display panel of a flexible display device such as a plastic OLED display; in the plastic OLED display, the display panel 14, 15, 16, 17, and 19 comprises a back plate 19, an organic thin film 17 bonded onto the back plate 19, the display area formed on the organic thin film 17, a touch sensor array 15 placed on the display area, and a polarizing film 14 bonded onto the touch sensor array 15; and the display area is a screen comprising a pixel array 16 that displays an image), a first adhesive agent, a circular polarizer, an OLED display panel, and an ultrasonic fingerprint recognition module disposed in order from top to bottom; wherein the ultrasonic fingerprint recognition module is disposed at a lower surface of the OLED display panel (13, 14, 19, 23 FIG. 1, paragraph[0041] of Choo teaches the polarizing film 14 improves outdoor visibility by preventing reflection of external light on the display panel 14, 15, 16, 17, and 19; the polarizing film 14 may comprise a circular polarizer (or λ/4 plate); the polarizing film 14 is bonded onto the transparent substrate 11 with an adhesive 13, for example, an optical clear adhesive OCA, and See also at least paragraphs[0038], and [0044]-[0047] of Choo (i.e., Choo teaches a display device having display panel with a circular polarizer bonded to a substrate by an optical clear adhesive, and having fingerprint sensor module bonded to a backplate of a the display panel)); 
wherein both sides of the OLED display panel module are provided with a sound absorbing layer, both sides of the ultrasonic fingerprint recognition module are provided with the sound absorbing layer, a portion of the lower surface of the OLED display panel not contacted the ultrasonic fingerprint recognition module is provided with the sound absorbing layer (20 FIG. 1, paragraph[0048] of Choo teaches a foam pad 20 and a metallic layer 21 may be stacked on the back plate 19 of the display panel 14, 15, 16, 17, and 19; the foam pad 20 is made of a foam resin and absorbs vibration or impact; and the metallic layer 21 is a layer of metal, for example, Cu, that blocks electromagnetic interference (EMI)).  
Regarding claim 11, Choo teaches the OLED display panel module according to claim 10, wherein the ultrasonic fingerprint recognition module comprises an ultrasonic recognition sensor, and the ultrasonic recognition sensor is capable of transmitting ultrasonic waves at a certain frequency (23 FIG. 1, paragraph[0045] of Choo teaches the fingerprint sensor module 23 may detect a fingerprint pattern by using an ultrasonic fingerprint sensor; and the ultrasonic fingerprint sensor may detect a fingerprint pattern by transmitting ultrasonic waves towards the transparent substrate 11 using an ultrasonic transmitter and analyzing the ultrasonic waves reflected from the ridges and valleys of the fingerprint).  





Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Choo, in view of Kim et al., U.S. Patent Application Publication 2020/0194516 A1 (hereinafter Kim I).
Regarding claim 1, Choo teaches an organic light emitting diode (OLED) display panel module, comprising: a cover plate (FIG. 1, paragraph[0040] of Choo teaches the display panel 14, 15, 16, 17, and 19 may be, but is not limited to, a flexible display panel of a flexible display device such as a plastic OLED display; in the plastic OLED display, the display panel 14, 15, 16, 17, and 19 comprises a back plate 19, an organic thin film 17 bonded onto the back plate 19, the display area formed on the organic thin film 17, a touch sensor array 15 placed on the display area, and a polarizing film 14 bonded onto the touch sensor array 15; and the display area is a screen comprising a pixel array 16 that displays an image), a first adhesive agent, a circular polarizer, an OLED display panel, and an ultrasonic fingerprint recognition module disposed in order from top to bottom; wherein the ultrasonic fingerprint recognition module is disposed at a lower surface of the OLED display panel (13, 14, 19, 23 FIG. 1, paragraph[0041] of Choo teaches the polarizing film 14 improves outdoor visibility by preventing reflection of external light on the display panel 14, 15, 16, 17, and 19; the polarizing film 14 may comprise a circular polarizer (or λ/4 plate); the polarizing film 14 is bonded onto the transparent substrate 11 with an adhesive 13, for example, an optical clear adhesive OCA, and See also at least paragraphs[0038], and [0044]-[0047] of Choo (i.e., Choo teaches a display device having display panel with a circular polarizer bonded to a substrate by an optical clear adhesive, and having fingerprint sensor module bonded to a backplate of a the display panel)); 
wherein both sides of the OLED display panel module are provided with a sound absorbing layer, both sides of the ultrasonic fingerprint recognition module are provided with the sound absorbing layer, a portion of the lower surface of the OLED display panel not contacted the ultrasonic fingerprint recognition module is provided with the sound absorbing layer (20 FIG. 1, paragraph[0048] of Choo teaches a foam pad 20 and a metallic layer 21 may be stacked on the back plate 19 of the display panel 14, 15, 16, 17, and 19; the foam pad 20 is made of a foam resin and absorbs vibration or impact; and the metallic layer 21 is a layer of metal, for example, Cu, that blocks electromagnetic interference (EMI)); and wherein the first adhesive agent is a solid optically clear adhesive (OCA) (FIG. 1, paragraph[0041] of Choo teaches the polarizing film 14 improves outdoor visibility by preventing reflection of external light on the display panel 14, 15, 16, 17, and 19; the polarizing film 14 may comprise a circular polarizer (or λ/4 plate); the polarizing film 14 is bonded onto the transparent substrate 11 with an adhesive 13, for example, an optical clear adhesive OCA), and the sound absorbing layer is a sound absorbing tile, and (FIG. 1, paragraph[0048] of Choo teaches a foam pad 20 and a metallic layer 21 may be stacked on the back plate 19 of the display panel 14, 15, 16, 17, and 19; the foam pad 20 is made of a foam resin and absorbs vibration or impact; and the metallic layer 21 is a layer of metal, for example, Cu, that blocks electromagnetic interference (EMI)); but does not expressly teach material of the sound 
However, Kim I teaches material of the sound absorbing tile comprises any one of polymerized styrene butadiene rubber, polyurethane, glass fiber, polysulfide rubber, and silica gel (CUS FIGS. 12-13, paragraph[0176] of Kim I teaches the cushion layer CUS may include a material that functions to reduce external impact and is elastically deformable; for example, the cushion layer CUS may include thermoplastic elastomer, polystyrene, polyolefin, polyurethane thermoplastic elastomers, polyamides, synthetic rubbers, polydimethylsiloxane, polybutadiene, polyisobutylene, poly(styrene-butadienestyrene, polyurethanes, polychloroprene, polyethylene, silicone, or a combination thereof; and however, the present disclosure is not limited to the above-described examples, and a suitable material may be selected within the range having no influence on image display of the display panel DP among materials having elasticity).
Furthermore, Choo and Kim I are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming a display device having the sensing device for suitably detecting a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Choo based on Kim I such that material of the sound absorbing tile comprises any one of polymerized styrene butadiene rubber, polyurethane, glass fiber, polysulfide rubber, and silica gel.  One reason for the modification as taught by Kim I is to have a display device suitable material for reducing external impact and absorbing sound (paragraphs[0176] and [0178] of Kim I).
Regarding claim 2, Choo and Kim I teach the OLED display panel module according to claim 1, wherein the ultrasonic fingerprint recognition module comprises an ultrasonic recognition sensor, and the ultrasonic recognition sensor is capable of transmitting ultrasonic waves at a certain frequency (23 FIG. 1, paragraph[0045] of Choo teaches the fingerprint sensor module 23 may detect a fingerprint pattern by using an ultrasonic fingerprint sensor; and the ultrasonic fingerprint sensor may detect a fingerprint pattern by transmitting ultrasonic waves towards the transparent substrate 11 using an ultrasonic transmitter and analyzing the ultrasonic waves reflected from the ridges and valleys of the fingerprint).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Choo, in view of Kim I, and Buchan et al., U.S. Patent Application Publication 2017/0364726 A1 (hereinafter Buchan).
 Regarding claim 3, Choo and Kim I teach the OLED display panel module according to claim 2, but do not expressly teach wherein a resistance of the sound absorbing layer matches a frequency corresponding to the ultrasonic waves emitted by the ultrasonic recognition sensor.  
However, Buchan teaches wherein a resistance of the sound absorbing layer matches a frequency corresponding to the ultrasonic waves emitted by the ultrasonic recognition sensor (FIGS. 55-57, paragraph[0215] of Buchan teaches as shown in FIG. 57, the fingerprint sensor device 5700 may be located underneath a layer of the display module 5502; the fingerprint sensor device 5700 may include a sensor substrate 202, a plurality of sensor circuits 204, a transceiver layer 206, and one or more transceiver electrodes 208; interconnects may be provided on the sensor substrate 202 to provide electrical connection between sensor circuits 204, transceiver electrode 208, and/or one or more bond pads 205; a transceiver electrode coating layer 207 may be disposed on an outer surface of the transceiver electrode 208 to provide dielectric isolation and environmental protection for the fingerprint sensor device 5700; and passivation layers and other device layers are not shown for clarity, and See also at least paragraphs[0209] and [0216] of Buchan (i.e., Buchan teaches a fingerprint sensor device with a sensor substrate having a characteristic reduction of acoustic reflections of ultrasonic waves, wherein the reduction corresponds to acoustic reflections of the waves generated with a certain frequency and launched by the fingerprint sensor device)).
Furthermore, Choo, Kim I, and Buchan are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming a display device having the sensing device for suitably detecting a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Choo based on Kim I and Buchan wherein a resistance of the sound absorbing layer matches a frequency corresponding to the ultrasonic waves emitted by the ultrasonic recognition sensor.  One reason for the modification as taught by Buchan is to have a suitable fingerprint sensor device to create a digital image or provide image information of an object touching a platen, such as ridges and valleys of a human finger (paragraph[0075] of Buchan).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Choo, in view of Kim I, and Jung et al., U.S. Patent Application Publication 2019/0251378 A1 (hereinafter Jung).
 Regarding claim 8, Choo and Kim I teach the OLED display panel module according to claim 1, but do not expressly teach wherein the OLED display panel comprises a thin film transistor (TFT) array substrate, an OLED light emitting layer, an anode metal layer, a cathode metal layer, and a packaging layer; and wherein the ultrasonic fingerprint recognition module 
However, Jung teaches wherein the OLED display panel comprises a thin film transistor (TFT) array substrate (190 FIGS. 1-10, paragraph[0133] of Jung teaches in an exemplary embodiment of the present invention, the second substrate 190 may be an insulation layer including an insulation material; thus, the substrate 190 may be interchangeably referred to herein as insulation layer 190; and thus, the insulation layer 190 may be substantially the same as or similar to the second substrate 190 described above with reference to FIGS. 3 to 9), an OLED light emitting layer, an anode metal layer, a cathode metal layer (320, 310, 330 FIGS. 1-10, paragraph[0156] of Jung teaches the pixel structure 300 may be disposed on the backplane structure; the pixel structure 300 may correspond to a light emitting region and may include the lower electrode 310, an organic light emitting layer 320, and an upper electrode 330; and the pixel structure 300 may be at least partially separated from the neighboring pixel structures by a pixel defining layer 340), and a packaging layer (440 FIGS. 1-10, paragraph[0161] of Jung teaches the encapsulation layer 400 may be disposed on the upper electrode 330; and the encapsulation layer 400 may include a first thin encapsulation layer 420, a second thin encapsulation layer 440, and a third thin encapsulation layer 440); and 
wherein the ultrasonic fingerprint recognition module comprises an ultrasonic recognition sensor, and the ultrasonic recognition sensor vertically overlaps with upper and lower positions of a planar layer of the TFT array substrate spatially (100, 160 FIGS. 1-10, paragraph[0138] of Jung teaches the fingerprint sensor 100 may operate as the ultrasonic transmitter or the ultrasonic receiver; when the ultrasonic wave generating signal is transmitted through the second sensor electrode 140, the fingerprint sensor comprising the first sensor electrode 120, the second sensor electrode 140, and the piezoelectric layer 160 may operate as the ultrasonic transmitter to generate ultrasonic waves; and in an exemplary embodiment of the present invention, when the ultrasonic wave generating signal is not transmitted through the second sensor electrode 140 of the fingerprint sensor, the corresponding fingerprint sensor 100 may operate as the ultrasonic receiver to generate the detection signal, and See also at least paragraphs[0139]-[0140] of Jung (i.e., Jung teaches a fingerprint sensor that overlaps with upper and lower positions of a piezoelectric layer disposed below a flexible substrate)).
Furthermore, Choo, Kim I, and Jung are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming a display device having the sensing device for suitably detecting a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Choo based on Kim I and Jung wherein the OLED display panel comprises a thin film transistor (TFT) array substrate, an OLED light emitting layer, an anode metal layer, a cathode metal layer, and a packaging layer; and wherein the ultrasonic fingerprint recognition module comprises an ultrasonic recognition sensor, and the ultrasonic recognition sensor vertically overlaps with upper and lower positions of a planar layer of the TFT array substrate spatially.  One reason for the modification as taught by Jung is to have a display device with a sensor array for performing user authentication (paragraphs[0051]-[0055] and [0064] of Jung).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choo, in view of Kim I, Jung, and Buchan.
Regarding claim 9, Choo, Kim I, and Jung teach the OLED display panel module according to claim 8, wherein a sensing surface of the ultrasonic recognition sensor is a full-surface type, and the ultrasonic recognition sensor is attached to the lower surface of the OLED display panel, and (160 FIGS. 1-10, paragraph[0080] of Jung teaches referring to FIGS. 2 and 3, fingerprint sensors 100A and 100B may each include a first substrate 110, first sensor electrodes 120A and 120B, second sensor electrodes 140A and 140B, the piezoelectric layer 160, and a second substrate 190, and See also at least paragraphs[0132]-[0140] of Jung (i.e., Jung teaches a display device having a fingerprint sensor that overlaps with upper and lower positions of a piezoelectric layer disposed between two flexible substrates (i.e., substrate 110 and insulation layer 190), wherein the fingerprint sensor is capable of detecting an object approaching a part of full upper surface of the display device));  but the combination of Choo, Kim I, and Jung still do not expressly teach two adjacent ultrasonic recognition sensors are connected by the sound absorbing layer.
However, Buchan teaches two adjacent ultrasonic recognition sensors are connected by the sound absorbing layer (FIGS. 55-57, paragraph[0215] of Buchan teaches as shown in FIG. 57, the fingerprint sensor device 5700 may be located underneath a layer of the display module 5502; the fingerprint sensor device 5700 may include a sensor substrate 202, a plurality of sensor circuits 204, a transceiver layer 206, and one or more transceiver electrodes 208; interconnects may be provided on the sensor substrate 202 to provide electrical connection between sensor circuits 204, transceiver electrode 208, and/or one or more bond pads 205; a transceiver electrode coating layer 207 may be disposed on an outer surface of the transceiver electrode 208 to provide dielectric isolation and environmental protection for the fingerprint sensor device 5700; and passivation layers and other device layers are not shown for clarity, and See also at least paragraphs[0209] and [0216] of Buchan (i.e., Buchan teaches a sensor substrate to provide electrical connection between sensor circuits, wherein the sensor substrate reduces acoustic reflections of ultrasonic waves)).
Furthermore, Choo, Kim I, Jung, and Buchan are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming a display device having the sensing device for suitably detecting a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Choo based on Kim I, Jung and Buchan such that two adjacent ultrasonic recognition sensors are connected by the sound absorbing layer.  One reason for the modification as taught by Buchan is to have a suitable fingerprint sensor device to create a digital image or provide image information of an object touching a platen, such as ridges and valleys of a human finger (paragraph[0075] of Buchan).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Choo, in view of Buchan.
 Regarding claim 12, Choo teaches the OLED display panel module according to claim 11, but does not expressly teach wherein a resistance of the sound absorbing layer matches a frequency corresponding to the ultrasonic waves emitted by the ultrasonic recognition sensor.
However, Buchan teaches wherein a resistance of the sound absorbing layer matches a frequency corresponding to the ultrasonic waves emitted by the ultrasonic recognition sensor (FIGS. 55-57, paragraph[0215] of Buchan teaches as shown in FIG. 57, the fingerprint sensor device 5700 may be located underneath a layer of the display module 5502; the fingerprint sensor device 5700 may include a sensor substrate 202, a plurality of sensor circuits 204, a transceiver layer 206, and one or more transceiver electrodes 208; interconnects may be provided on the sensor substrate 202 to provide electrical connection between sensor circuits 204, transceiver electrode 208, and/or one or more bond pads 205; a transceiver electrode coating layer 207 may be disposed on an outer surface of the transceiver electrode 208 to provide dielectric isolation and environmental protection for the fingerprint sensor device 5700; and passivation layers and other device layers are not shown for clarity, and See also at least paragraphs[0209] and [0216] of Buchan (i.e., Buchan teaches a fingerprint sensor device with a sensor substrate having a characteristic reduction of acoustic reflections of ultrasonic waves, wherein the reduction corresponds to acoustic reflections of the waves generated with a certain frequency and launched by the fingerprint sensor device)).
Furthermore, Choo and Buchan are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming a display device having the sensing device for suitably detecting a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Choo based on Buchan wherein a resistance of the sound absorbing layer matches a frequency corresponding to the ultrasonic waves emitted by the ultrasonic recognition sensor.  One reason for the modification as taught by Buchan is to have a suitable fingerprint sensor device to create a digital image or provide image information of an object touching a platen, such as ridges and valleys of a human finger (paragraph[0075] of Buchan).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Choo, in view of Jung.
Regarding claim 17, Choo teaches the OLED display panel module according to claim 10, but does not expressly teach wherein the OLED display panel comprises a thin film transistor (TFT) array substrate, an OLED light emitting layer, an anode metal layer, a cathode metal layer, and a packaging layer; and wherein the ultrasonic fingerprint recognition module comprises an ultrasonic recognition sensor, and the ultrasonic recognition sensor vertically overlaps with upper and lower positions of a planar layer of the TFT array substrate spatially.
However, Jung teaches wherein the OLED display panel comprises a thin film transistor (TFT) array substrate (190 FIGS. 1-10, paragraph[0133] of Jung teaches in an exemplary embodiment of the present invention, the second substrate 190 may be an insulation layer including an insulation material; thus, the substrate 190 may be interchangeably referred to herein as insulation layer 190; and thus, the insulation layer 190 may be substantially the same as or similar to the second substrate 190 described above with reference to FIGS. 3 to 9), an OLED light emitting layer, an anode metal layer, a cathode metal layer (320, 310, 330 FIGS. 1-10, paragraph[0156] of Jung teaches the pixel structure 300 may be disposed on the backplane structure; the pixel structure 300 may correspond to a light emitting region and may include the lower electrode 310, an organic light emitting layer 320, and an upper electrode 330; and the pixel structure 300 may be at least partially separated from the neighboring pixel structures by a pixel defining layer 340), and a packaging layer (440 FIGS. 1-10, paragraph[0161] of Jung teaches the encapsulation layer 400 may be disposed on the upper electrode 330; and the encapsulation layer 400 may include a first thin encapsulation layer 420, a second thin encapsulation layer 440, and a third thin encapsulation layer 440); and 
(100, 160 FIGS. 1-10, paragraph[0138] of Jung teaches the fingerprint sensor 100 may operate as the ultrasonic transmitter or the ultrasonic receiver; when the ultrasonic wave generating signal is transmitted through the second sensor electrode 140, the fingerprint sensor comprising the first sensor electrode 120, the second sensor electrode 140, and the piezoelectric layer 160 may operate as the ultrasonic transmitter to generate ultrasonic waves; and in an exemplary embodiment of the present invention, when the ultrasonic wave generating signal is not transmitted through the second sensor electrode 140 of the fingerprint sensor, the corresponding fingerprint sensor 100 may operate as the ultrasonic receiver to generate the detection signal, and See also at least paragraphs[0139]-[0140] of Jung (i.e., Jung teaches a fingerprint sensor that overlaps with upper and lower positions of a piezoelectric layer disposed below a flexible substrate)).
Furthermore, Choo and Jung are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming a display device having the sensing device for suitably detecting a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Choo based on Jung wherein the OLED display panel comprises a thin film transistor (TFT) array substrate, an OLED light emitting layer, an anode metal layer, a cathode metal layer, and a packaging layer; and wherein the ultrasonic fingerprint recognition module comprises an ultrasonic recognition sensor, and the ultrasonic recognition sensor vertically overlaps with upper and lower positions of a planar layer Jung is to have a display device with a sensor array for performing user authentication (paragraphs[0051]-[0055] and [0064] of Jung).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Choo, in view of Jung, and Buchan.
Regarding claim 18, Choo and Jung teach the OLED display panel module according to claim 17, wherein a sensing surface of the ultrasonic recognition sensor is a full-surface type, and the ultrasonic recognition sensor is attached to the lower surface of the OLED display panel, and (160 FIGS. 1-10, paragraph[0080] of Jung teaches referring to FIGS. 2 and 3, fingerprint sensors 100A and 100B may each include a first substrate 110, first sensor electrodes 120A and 120B, second sensor electrodes 140A and 140B, the piezoelectric layer 160, and a second substrate 190, and See also at least paragraphs[0132]-[0140] of Jung (i.e., Jung teaches a display device having a fingerprint sensor that overlaps with upper and lower positions of a piezoelectric layer disposed between two flexible substrates (i.e., substrate 110 and insulation layer 190), wherein the fingerprint sensor is capable of detecting an object approaching a part of full upper surface of the display device)); but the combination of Choo and Jung still do not expressly teach two adjacent ultrasonic recognition sensors are connected by the sound absorbing layer.
However, Buchan teaches two adjacent ultrasonic recognition sensors are connected by the sound absorbing layer (FIGS. 55-57, paragraph[0215] of Buchan teaches as shown in FIG. 57, the fingerprint sensor device 5700 may be located underneath a layer of the display module 5502; the fingerprint sensor device 5700 may include a sensor substrate 202, a plurality of sensor circuits 204, a transceiver layer 206, and one or more transceiver electrodes 208; interconnects may be provided on the sensor substrate 202 to provide electrical connection between sensor circuits 204, transceiver electrode 208, and/or one or more bond pads 205; a transceiver electrode coating layer 207 may be disposed on an outer surface of the transceiver electrode 208 to provide dielectric isolation and environmental protection for the fingerprint sensor device 5700; and passivation layers and other device layers are not shown for clarity, and See also at least paragraphs[0209] and [0216] of Buchan (i.e., Buchan teaches a sensor substrate to provide electrical connection between sensor circuits, wherein the sensor substrate reduces acoustic reflections of ultrasonic waves)).
Furthermore, Choo, Jung, and Buchan are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming a display device having the sensing device for suitably detecting a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Choo based on Jung and Buchan such that two adjacent ultrasonic recognition sensors are connected by the sound absorbing layer.  One reason for the modification as taught by Buchan is to have a suitable fingerprint sensor device to create a digital image or provide image information of an object touching a platen, such as ridges and valleys of a human finger (paragraph[0075] of Buchan).

Potentially Allowable Subject Matter
Claims 4-7, and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, indicated above, and if rewritten in independent form including 




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621